Proceeding for the condemnation of certain beach front land and land under water in the town of Huntington, Suffolk County. Judgment of the County Court of Suffolk County confirming the report of Commissioners of Appraisal and directing the payment of compensation to the owners for property taken, unanimously affirmed, with costs to defendant Estate of Edwin H. Brown, Inc., payable by plaintiff. No opinion. On appeal by defendant Lambert from the order settling the record on appeal, the order is unanimously affirmed, with ten dollars costs and disbursements to plaintiff, payable by said defendant. No opinion. Present — Carswell, Acting P. J., Johnston, Adel, Lewis and Aldrich, JJ. [See post, p. 992.]